Citation Nr: 0934023	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include dysthymia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition. 

3.  Entitlement to service connection for a psychiatric 
disability, to include dysthymia.

4.  Entitlement to service connection for postoperative 
residuals of a total hysterectomy, to include as due to 
radiation exposure.

5.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Witnesses


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2001 and March 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which, in 
pertinent part, denied service connection for the above 
conditions and determined that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a back condition.  

The Veteran provided testimony at hearings before the 
undersigned in May 2005 and July 2009.  Transcripts of the 
hearings are of record.

The claims were remanded for additional development in Board 
decisions of March 2006, May 2008, and March 2009.  

The Board notes that while the claim of service connection 
for a psychiatric disability to include dysthymia appears to 
have been developed as a new claim; it is more appropriately 
characterized as a request to reopen a previously denied 
claim.  The Veteran's March 2001 VA application for 
compensation reflects that she sought service connection for 
manic depression.  In Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), the United States Court of Appeals for the 
Federal Circuit found that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  

Service connection for manic depression was denied in a final 
May 1996 Board decision.  In that decision, the Board noted 
that a January 1993 VA examination provided a diagnosis of 
dysthymia, but that there was no nexus evidence relating the 
dysthymia to service.  Thus, it is clear that the current 
diagnosis of dysthymic disorder is not a new diagnosis.  The 
reopened claim is also based on essentially the same factual 
premise as before.  Therefore, it is more appropriately 
characterized as a claim to reopen based on new and material 
evidence, as shown on the title page.


FINDINGS OF FACT

1.  Service connection for dysthymia and a back disorder was 
denied in a May 1996 Board decision.

2.  Evidence received since the May 1996 decision is not 
cumulative and redundant of the evidence previously of record 
and, is so significant that it must be considered to fairly 
decide the merits of the claims.

3.  A current psychiatric disability, diagnosed as dysthymic 
disorder, is related to military service. 

4.  The Veteran is not a "radiation-exposed veteran," as 
defined by applicable regulation.

5.  Chronic salpingitis with tuboovarioan adhesions and 
postoperative residuals of a total hysterectomy are not 
recognized as radiogenic diseases or diseases specific to 
radiation-exposed veterans, as defined by applicable 
regulation.

6.  The competent medical evidence does not show 
postoperative residuals of a total hysterectomy are related 
to service, including any exposure to radiation.

7.  A current back disability has not been related to 
military service by competent medical evidence.


CONCLUSIONS OF LAW

1.  The May 1996 Board decision is final; however new and 
material evidence has been received and the claim of service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2008).

2.  The May 1996 Board decision is final; however new and 
material evidence has been received and the claim of service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2008).

3.  Dysthymic disorder was incurred during active service.  
1110 (West 2002); 38 C.F.R. §§ 3.303 (2008). 

4.  Postoperative residuals of a total hysterectomy were 
neither incurred in nor aggravated by active service, nor may 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311(b) (2008).

5.  A back disorder was not incurred in or aggravated by 
active service.  1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006). 

Initial VCAA correspondence sent to the Veteran in July 2001, 
December 2002, and July 2004 notified her that some of the 
claims on appeal had been previously denied in final 
unappealed rating decisions.  The December 2002 letter 
erroneously advised the Veteran that the claim of service 
connection for residuals of a hysterectomy had been denied in 
a prior unappealed RO decision, which had become final.  The 
Board also notes that these letters did not provide the 
correct regulatory definitions of "new" and "material" 
applicable in this appeal and did not inform the Veteran of 
the bases for the prior denial, specifically as it regarding 
service connection for the back disability. 

In a letter issued in December 2006, subsequent to the 
initial adjudication of the claims, the RO notified the 
Veteran of the evidence needed to substantiate her claims for 
service connection.  This letter properly notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing her service connection claim, and 
identified her duties in obtaining information and evidence 
to substantiate her claim.  This letter also provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

A notice error is not prejudicial when that the error did not 
affect the essential fairness of the adjudication, for 
example where (1) any defect was cured by actual knowledge on 
the part of the claimant, (2) a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) a benefit could not have been awarded as a matter of law.  
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

There is no need to further discuss the implications of the 
VCAA or Kent regarding reopening these claims because the 
Board is finding in the Veteran's favor that new and material 
evidence has been submitted to reopen them.  This does not 
prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Also, while complete VCAA notice was provided after the 
initial adjudication of the claims, the timing deficiencies 
were cured by the issuance of VCAA notice followed by 
readjudication of the claims in the February 2008 and 
September 2008 supplemental statements of the case.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Duties to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records available service treatment records, 
Social Security records and a copy of the decision awarding 
benefits, and private and VA medical records.  Despite 
multiple attempts by the RO to procure complete service 
treatment records, only the Veteran's enlistment examination 
report is of record.  VA did attempt to obtain records from 
alternate sources in the Department of the Army and has 
requested any relevant evidence from the veteran.  VA has 
also obtained records of a private hospitalization during 
service in 1975.

Missing service medical records do not create a heightened 
benefit of the doubt, but only a heightened duty on the part 
of VA to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  See Cromer v. Nicholson, 19 Vet App 
215 (2005); see also Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  Where service treatment records are missing, VA also 
has a duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Veteran was also provided VA examinations in connection 
with her claims, with the exception of the claimed back 
disability.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d) (West 2002).  In some circumstances a report of 
continuity of symptomatology can trigger VA's duty to get an 
examination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); McLendon.  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination nor has a 
medical opinion been obtained in response to the back 
disability at issue.  However, there is no evidence of a back 
injury or disorder in service or for several years after, and 
there is no competent medical evidence relating a current 
back disorder to service.  The Veteran's report of the injury 
in service and continuity of symptoms is not found to be 
credible.  Thus, an examination is not necessary.

The Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is 
ready to be considered on the merits.


New and Material Evidence

In a February 1994 decision, the RO denied service connection 
for manic depression and a back disorder.  This decision was 
affirmed in a May 1996 Board decision.  Board decisions are 
final when issued.  38 C.F.R. § 20.1100 (2008).  Final 
decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.

A claim which has been denied in an unappealed rating 
decision or Board decision will not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The Veteran attempted to reopen her claims in March 2001.  

Under the criteria in effect at the time when the Veteran 
attempted to reopen her previously denied claim, new and 
material evidence meant evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In deciding 
whether new and material evidence has been submitted the 
Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The last final denial of these claims is the May 1996 Board 
decision.  The Board denied the claims as not well grounded 
because there was no clinical evidence that related the 
Veteran's manic depression and back pathology to any in-
service occurrence or event.  The evidence of record at the 
time included: Social Security Administration (SSA) records; 
a January 1993 VA examination report; numerous private 
treatment records dated between 1975 and 1995; and VA medical 
records from 1993 and 1994.  

SSA records dated in the early 1990's refer to severe 
depression.  These records also show the Veteran was involved 
in a motor vehicle accident in November 1990 and suffered 
injuries to her neck and back.  

On VA examination in January 1993, the Veteran was diagnosed 
with dysthymia and mild scoliosis of the lower dorsal and 
upper lumbar spine.  No nexus opinion was provided with 
respect to the dysthymia.  A January 1993 VA treatment note 
showed the Veteran reported back pain secondary to a lifting 
injury.  She was bending over packing boxes and heard a 
'snap.'  Upon evaluation, she reported a history of a slipped 
disc in 1989.  The diagnosis was a possible overuse injury 
due to recent housecleaning.  Other VA outpatient treatment 
records show findings of depression related to reported 
marital difficulty.

The evidence added to the record since the last final 
decision includes, in pertinent part, VA examinations showing 
diagnoses of depression and dysthymic disorder with nexus 
opinions.  The January 2006 VA examination and 2007 addendums 
are so significant that they must be considered in order to 
fairly decide the merits of the claim in that there are now 
nexus opinions regarding the etiology of this disorder.  

Regarding the claim for a back disability, the evidence added 
to the record since the last final decision includes, in 
pertinent part, a September 2001 statement, in which the 
Veteran reported that she suffered a back injury in service, 
when she was thrown to the floor during a Tae-Kwan-Do self-
defense training exercise, while pregnant.  She also reported 
that her back pain initially began as a symptom of her 
pregnancy and continued after discharge from service.  

This statement was not previously submitted to VA.  Presuming 
its credibility, it bears directly and substantially upon the 
specific matter under consideration, which is the question of 
causal nexus.  Therefore, both claims are reopened.



Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008). 

As a general matter, service connection requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2008).

Ionizing Radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, the fact that 
the requirements of a presumptive regulation are not met does 
not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device; occupation of 
Hiroshima or Nagasaki during World War II; or presence at 
certain specified sites.  38 C.F.R. § 3.309(d)(3).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  38 C.F.R. § 3.311(a)(2).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  

The procedural advantages prescribed in 38 C.F.R. § 3.311 
will also apply to any other claimed condition provided that 
the veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

I.  Dysthymic disorder, to include as due to radiation 
exposure

An April 1975 private treatment record shows the Veteran had 
recently delivered a baby; she reported some anxiety because 
she had to take the infant to live in her home where seven 
other siblings resided.  

SSA records show that the Veteran underwent a mental status 
examination in January 1990; no mental disorder was found.  
The Veteran also had a psychological evaluation in March 
1992, during which she was noted to be "a very frightened 
and depressed individual" who was unable to work.  The SSA 
disability determination report stated there was evidence of 
severe depression. 

A January 1993 VA examination report reflects a diagnosis of 
dysthymia.  The examiner commented, in pertinent part, that 
the Veteran was apparently well-adjusted in the military, but 
had to leave because she had a baby.  A nexus opinion was not 
provided.

VA outpatient treatment records dated between January 1993 
and February 1997 reflect treatment for depression with 
complaints related to marital difficulties.  A January 2003 
VA shows bipolar disorder was included on the Veteran's 
medical problem list.  A 10-year history of intermittent 
depression was also noted.

At a May 2005 hearing, the Veteran testified that her 
depression began in service.  The Veteran's husband testified 
that he had known her for 22 years and she had always been 
depressed.  Another witness testified that she knew the 
Veteran before service and also served with her in the 
military.  This witness stated that the Veteran was not 
depressed prior to service, but became depressed during 
service and was always sick. 

The Veteran underwent a VA psychiatric examination in January 
2006.  The examiner stated that he had reviewed the entire 
claims file prior to the examination.  The Veteran reported a 
history of depression which began over 10 years ago.  She 
discussed problems with trying to get a job at a VA medical 
center and also with her marriage.  Following the clinical 
examination, a diagnosis of dysthymic disorder was provided.  

The examiner stated that the Veteran's depression symptoms 
were moderate to severe and had persisted for years, but he 
noted that the etiology of her depression was unclear.  He 
further noted that he did not find evidence of another 
psychiatric disorder on the examination.

The Board remanded the claim in May 2006, to obtain a nexus 
opinion.

In an August 2007 addendum, the examiner indicated that based 
upon the review of the claims folder, he did not see any 
evidence that the Veteran's current depression was 
specifically secondary either to depression noted in military 
service or as the result of a disease or injury in active 
service.  He also stated that he believed there were multiple 
reasons for the Veteran's depression and he did not know how 
to attribute her depression to any one cause without 
resorting to speculation.

The Board remanded the claim in May 2008, to obtain an 
addendum opinion that did not resort to speculation.

In an August 2008 addendum, the examiner stated that when 
initially seen, the Veteran indicated that she was depressed 
because she thought she had been hired for a job, but on her 
start date was unable to get hired because of physical health 
problems.  The examiner noted that the Veteran had also 
related a history of childhood sexual abuse which she 
believed contributed to her depression.  The examiner 
concluded that, it thus appeared more likely than not that 
the Veteran's depression preceded her military service.  He 
also stated that as he indicated before, the Veteran's 
depression is related to a multitude of factors and he cannot 
attribute it to specific events that occurred during military 
service without resorting to speculation.

At the Veteran's July 2009 hearing, she testified that she 
was treated for depression during active duty service.  She 
stated that the treatment included being sent home on leave 
for three to four months and use of medication. 

Analysis

The Veteran is currently diagnosed as having dysthymic 
disorder.  Thus, a current disability is established.  

Service records are unavailable; however, the Veteran (and at 
least one witness) has testified that her symptoms of 
depression began in service.  

There is no competent medical evidence or opinion which 
specifically relates the dysthymic disorder to service.  
However, the record contains opinions from a VA examiner who 
states that he is unable to determine whether the dysthymic 
disorder had its onset in service, or is otherwise related to 
service, without resorting to mere speculation.  Such an 
opinion constitutes "non evidence."  Fagan v. Shinseki, 573 
F.3d 1282 (Fed. Cir. 2009).  

The Veteran has further testified that the depressive 
symptoms continued since her discharge from service.  She is 
competent to offer such testimony, as it relates to the 
symptoms she observed and experienced.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007), Falzone v. Brown, 8 Vet. 
App. 398, 405, (1995); Espiritu, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms)).  
Moreover, her report of experiencing depression in service 
and a continuity of similar symptomatology, (which in this 
case is supported by witness testimony; the objective record; 
and the VA examiner's opinion), can serve to satisfy the 
requirement for a nexus between military service and the 
currently diagnosed dysthymic disorder.  See generally Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

The examiner did express an opinion that it was more likely 
than not that the depression pre-existed service.  Inasmuch 
as depression was not found on the examination for entrance 
into service, she is presumed to have been in sound condition 
when accepted for service.  To rebut that presumption, clear 
and unmistakable evidence would be needed that depression 
pre-existed service and was not aggravated therein.  
38 U.S.C.A. § 1111 (West 2002).  The only evidence of pre-
existing depression consists of the examiner's recent 
opinion.  That opinion was not worded in terms that would 
permit a finding that the disability clearly and unmistakable 
pre-existed service.

The evidence is in at least equipoise on the question of 
whether the current dysthymic disorder had its onset in, or 
was related to service.  Destruction of service medical 
records creates a heightened duty on the part of VA to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  Cromer, 19 Vet App 215 (2005); Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  With these considerations in 
mind, and resolving all doubt in favor of the Veteran, 
entitlement to service connection for dysthymic disorder is 
therefore granted.  38 U.S.C.A. § 5107(b).

II. Postoperative residuals of a total hysterectomy, to 
include as due to radiation exposure.

The Veteran contends that she is entitled to service 
connection for postoperative residuals of a total 
hysterectomy, to include as due to radiation exposure.  

Service treatment records are unavailable.  The Veteran avers 
that she was exposed to radioactive materials during basic 
training at Fort McClellan, Alabama.  She submitted a copy of 
a January 2001 proposal from the Nuclear Regulatory 
Commission (NRC) regarding the decommissioning of a 
radioactive waste burial mount located at the Pelham Range at 
Fort McClellan.  The report establishes that some 
radiologically contaminated materials are currently located 
at Fort McClellan.  The report also specifies that on-site 
radioactive contamination training ceased in May of 1973.  

The Veteran's personnel records do not confirm that she 
underwent basic training at Fort McClellan; however, she 
submitted several statements from fellow servicemen, who 
state that they served at Fort McClellan with her and that 
they participated in simulated radioactive contamination 
exercises, including a simulated detonation of a small 
nuclear device.  

Private treatment records dated between March and April 1975, 
show the Veteran developed preeclampsia during her first 
pregnancy.  She was hospitalized one week for toxemia.  
Additional records show the Veteran delivered a second 
healthy infant in October 1981, after service.  She also 
underwent a tubal ligation at that time.  The surgical report 
noted that her last menstrual cycle was unknown.

Additional treatment records reflect that the Veteran 
underwent a total abdominal hysterectomy, a bilateral 
salpingo-oopherectomy, and an incidental appendectomy in 
August 1984, due to complaints of irregular bleeding and 
chronic abdominal pain, with increasing dysmenorrhea and 
dyspareunia over the last several months.  The preoperative 
diagnoses were suspected chronic salpingitis and rule out 
endometriosis.  A postoperative pathology report of the 
uterus and fallopian tubes contained the following diagnoses: 
chronic cystic cervicitis; secretory phase endometrium; and 
fallopian tubes and ovaries, chronic salpingitis with 
tuboovarioan adhesions and hydatid cyst of morgagni, 
bilateral salpingo-oopherectomy.  Clinical notes indicate 
that the tuboovarioan adhesions were thought to be related to 
chronic infection.

VA outpatient treatment records include a January 1998 note 
of a normal gynecological examination.  

At a May 2005 hearing, the Veteran testified that she had 
problems with her ovaries in service.  She also stated that 
she had abnormal bleeding and extended menstrual cycles, 
which continued after she was discharged from service.  A 
fellow former service member testified that she was also 
exposed to radiation at the same time as the Veteran, and she 
had to have a hysterectomy during service.

The Veteran underwent a VA gynecology examination in January 
2007.  The examiner stated that he had reviewed the claims 
file; he also provided a summary of the Veteran's pertinent 
gynecological history.  He noted the Veteran's report that 
she had the hysterectomy because of bleeding problems and 
lower abdominal pain.  The examiner performed a clinical 
gynecological examination, which he indicated was normal.  He 
opined that the Veteran's hysterectomy was not related to her 
medical service, but rather was done for chronic pelvic pain 
and findings of chronic salpingitis shown on the operative 
reports, which could have been adhesion from her previous 
postpartum tubal ligation.  

In an October 2007 addendum, the examiner clarified that the 
1984 hysterectomy was performed with the indications of lower 
abdominal pain and abnormal bleeding.  He noted that the 
pathology report revealed chronic salpingitis and 
tuboovarioan adhesions, a normal appendix, and cystic 
follicle of the ovary.  He stated that it was felt that these 
findings were not related to the Veteran's military service 
and any problems that she had encountered during military 
service; therefore, the procedure was done for chronic pelvic 
pain.  He further opined that the adhesions found in the 
tubal areas could have been the result of adhesions from her 
previous tubal ligation.

In yet another addendum, dated in August 2008, the examiner 
again briefly summarized the Veteran's pertinent medical 
history.  He indicated that the pathology report from the 
hysterectomy only showed some filmy adhesions in the adnexal 
region, but there was no evidence of severe pelvic 
inflammatory disease or uterine abnormalities.  He stated 
that in evaluating the record, there was no evidence of any 
cause for the film adhesions, which would probably have been 
asymptomatic except that they possibly were due to the post-
partum tubal ligation.  In his opinion, there definitely was 
no evidence that the Veteran's radiation exposure caused 
complications which resulted in her hysterectomy.  Therefore, 
there was no correlation between the need for the 
hysterectomy and the problems she encountered during active 
duty service.  

At the Veteran's July 2009 hearing, she testified that she 
was exposed to radiation during basic training in 1974.  She 
stated that she was told she needed a hysterectomy prior to 
leaving service, but it was not performed until after 
discharge because she had already began the discharge 
process.  She reported a continuity of symptoms associated 
with residuals of the hysterectomy, which included decreased 
libido and night sweats.  

Analysis

As a preliminary matter, the Board finds the Veteran is not a 
"radiation-exposed veteran."  The record does not show that 
the Veteran participated in any type of "radiation-risk 
activity" as set forth in 38 U.S.C.A. § 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  

Although the Veteran has claimed exposure to radioactive 
materials in basic training, through participation in a 
simulated detonation of a small nuclear device; the NRC 
report establishes that on-site radioactive contamination 
training at Fort McClellan ceased in May 1973, more than a 
year before the Veteran's entrance into active duty.  The 
service department has found no other evidence that the 
Veteran was exposed to ionizing radiation during service.  In 
April 2006, the U.S. Army Dosimetry Center reported there 
were no records documenting that the Veteran was exposed to 
ionizing radiation during active duty service.  

Consequently, service connection cannot be granted on a 
presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d); nor is further development warranted under 
38 C.F.R. § 3.311.  While lay statements have been proffered 
to show the Veteran was indeed exposed to radiation during 
service, such exposure would not be observable to a lay 
person.  The Veteran and her witnesses do not possess the 
required expertise to establish that radiation exposure 
occurred.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
any event, the service department records, contradict the 
reports of in-service radiation exposure.

In addition to the lack of evidence establishing the Veteran 
as a "radiation-exposed Veteran," or having been exposed to 
ionizing radiation through some other means in service, the 
Board notes that the Veteran does not have a disease 
recognized as specific to radiation-exposed veterans under 38 
C.F.R. § 3.309(d), or a radiogenic disease under 38 C.F.R. § 
3.311(b)(2)(i).  

The evidence includes clinical findings chronic salpingitis 
with tuboovarioan adhesions in 1984, which necessitated the 
total hysterectomy.  However, the Board observes that neither 
chronic salpingitis nor tuboovarioan adhesions are listed in 
38 C.F.R. § 3.309(d), as diseases specific to radiation-
exposed veterans; or in 38 C.F.R. §3.311(b)(2), as a 
"radiogenic diseases."  Moreover, a hysterectomy is a 
surgical procedure and not a disease.  

Even if a recognized disease was present, as noted in the 
preceding discussion, there is no indication that the Veteran 
satisfies the definition of a "radiation-exposed veteran."  
Therefore, she is not entitled to presumptive service 
connection pursuant to 38 C.F.R. § 3.309(d) or 38 C.F.R. 
§3.311.

The final question then, is whether service connection for 
postoperative residuals of a total hysterectomy can be 
established on a direct basis.  Combee; 38 U.S.C.A. 
§ 1112(a); 38 C.F.R. § 3.303.  

The record clearly shows that the hysterectomy procedure 
occurred many years after service.  Nonetheless, the Veteran 
has reported that problems with her ovaries, and abnormal 
menstruation began in service and continued thereafter, and 
thus necessitating the hysterectomy in 1984.  The Veteran's 
testimony can be interpreted as reporting a continuity of 
symptomatology from service up and until the hysterectomy 
procedure.  She has also reported a continuity of residual 
symptomatology from the hysterectomy procedure up until the 
present.  Her testimony is competent as it relates to the 
symptoms in service.  They are clearly capable of lay 
observation, and such testimony (if credible) can serve to 
satisfy the requirement for a nexus between an in-service 
event and a current disability.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Her testimony is not competent though, to 
establish these symptoms were the etiological cause of the 
post-service tuboovarioan adhesions or salpingitis.

At any rate, the available clinical records do not support a 
continuity of the reported gynecological symptoms post-
discharge from service.  The 1981 surgical report from the 
Veteran's tubal ligation procedure indicated that she 
reported her last menstrual cycle was unknown.  There was no 
mention of any problems with abnormal bleeding and/or pelvic 
pain at that time.  The first report of abnormal bleeding and 
pelvic pain was not until 1984-several years after service.  
Given the contemporaneous record, including the Veteran's own 
statements, the reports of a continuity of symptoms lack 
credibility.

Without a showing of continuity of symptomatology, the 
hysterectomy is too remote in time from service to be related 
to service, absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service). 

As noted, a lay person, such as the Veteran, is not competent 
to provide a medical opinion linking the hysterectomy to her 
first pregnancy, or to the symptoms she alleges began in 
service.  Barr v. Nicholson, 21 Vet App 303 (2007); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The only competent 
medical opinion regarding the etiology of the Veteran's 
hysterectomy procedure is that of the VA examiner.  The 
examiner's opinion is against a nexus between the 
subjectively reported symptoms in service and the 
hysterectomy procedure.  Hence, service connection may not be 
awarded for the postoperative residuals of that hysterectomy 
procedure.

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  The Board has met these requirements; however, as 
the most probative evidence is against a link between the 
post-service hysterectomy and a disease or injury in service, 
including ionizing radiation exposure- reasonable doubt does 
not arise.  The claim for service connection must be denied.  
38 U.S.C.A. § 5107(b).

III. Back disability

The Veteran maintains that a back disability is due to 
military service.

A current back disability has been diagnosed as mild 
scoliosis of the lower dorsal and upper lumbar spine.  
Therefore, a current back disability is established.

The Veteran's service treatment records are unavailable.  In 
a September 2001 statement, the Veteran reported that she 
injured her back (incurred a slipped disc) when she was 
thrown to the floor during a tae-kwan-do self-defense 
exercise in basic training, while pregnant.  She also 
indicated that her back pain developed due to her pregnancy.  

The Board finds it highly unlikely that the Veteran's 
military superiors would either require or allow her to 
participate in such a vigorous training exercise while 
pregnant.  The credibility of this statement was presumed 
only for the limited purpose of reopening the claim.  See 
Justus, 3 Vet. App. 510 (1992).  It is not deemed credible in 
regards to the adjudication on the merits.  The Board does 
however; accept the Veteran's testimony that she experienced 
back pain during her pregnancy in service.  Evidence in the 
file indeed shows that the Veteran was pregnant during 
service.  Thus, an in-service event has been established.

The next question is whether there is a nexus between the 
current back disorder and military service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

There is no competent medical evidence of record which 
suggests that the Veteran's current back disability is 
related to military service, including due to her pregnancy 
or alleged radiation exposure. 

Nonetheless, an alternative method of establishing the 
required nexus between a current disability and military 
service is through a demonstration of "continuity of 
symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); 38 C.F.R. § 3.303(b).  The Veteran maintains that her 
back disability began during service and continued to 
manifest thereafter.  Her statements may be interpreted as 
reporting a continuity of symptomatology.  While she is 
certainly competent to report visible and readily perceivable 
symptoms such as continued back pain and discomfort in 
service and thereafter, her testimony must be weighed against 
the other evidence in the record.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The objective medical evidence only serves to demonstrate 
that the Veteran's back disability is due to post-service 
injuries.  In this regard, the contemporaneous record is 
silent for any complaint of back problems until 1990; when 
the Veteran filed for SSA benefits and reported back problems 
secondary to a November 1990 motor vehicle accident.  There 
is also evidence of at least additional one low back injury 
in 1993 from housecleaning/packing boxes.  

The Veteran separated from service in 1976.  There is no 
report any relevant back injury or disability for almost 
twenty years after service.  The absence of any 
contemporaneous complaints or treatment for many years after 
service also weighs against a finding of continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Fagan v. Shinseki.  

As the Veteran's testimony is not supported by the record, 
her report of a continuity of symptomatology is deemed to not 
be credible.  Also, the testimony of the two witnesses at the 
July 2009 hearing does not show a continuity of back pain 
symptomatology since service.  Each witness reported having 
known the Veteran, only in recent years; L. C. for 9 years 
and L. W. for 5 years.

There is no competent medical nexus between the current back 
disability and service; or a credible report of continuity of 
symptomatology since service, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not applicable in this appeal, and the claim is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).  






							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a psychiatric 
disability is reopened.

New and material evidence has been submitted and the claim 
for entitlement to service connection for a low back 
disability is reopened.

Service connection for dysthymic disorder is granted.

Service connection for postoperative total hysterectomy, to 
include as due to radiation exposure is denied. 

Service connection for a low back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


